As filed with the Securities and Exchange Commission on May22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22563 Mairs & Power Funds Trust (Exact name of registrant as specified in charter) 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Address of principal executive offices) (Zip code) Andrea Stimmel, Chief Compliance Officer & Treasurer 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Name and address of agent for service) 651-222-8478 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Mairs & Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited) March 31, 2014 Shares Security Description Fair Value COMMON STOCKS 97.6% CONSUMER DISCRETIONARY 4.5% Target Corp. $ The Walt Disney Company CONSUMER STAPLES 5.2% General Mills, Inc. Hormel Foods Corp. ENERGY 3.3% Schlumberger, Ltd. (a) FINANCIALS 10.8% Associated Banc-Corp. Principal Financial Group TCF Financial Corp. The Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. HEALTH CARE 18.6% Baxter International Inc. Johnson & Johnson Medtronic, Inc. Patterson Cos., Inc. Pfizer Inc. Roche Holdings Ltd. ADR (f) St. Jude Medical, Inc. SurModics, Inc. (b) Techne Corp. Zimmer Holdings, Inc. INDUSTRIALS 31.5% 3M Co. Badger Meter, Inc. C.H. Robinson Worldwide, Inc. Deluxe Corp. Donaldson Co., Inc. Emerson Electric Co. Fastenal Co. G&K Services, Inc., Class A General Electric Co. Graco, Inc. Honeywell International Inc. Pentair Ltd. (a) Toro Co. United Parcel Service, Inc., Class B INFORMATION TECHNOLOGY 9.8% Corning Inc. Cray Inc. (b) Daktronics, Inc. Fiserv, Inc. (b) Intel Corp. MTS Systems Corp. (d) NVE Corporation (b)(d)(e) Qualcomm, Inc. Western Union Co. Mairs & Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2014 Shares Security Description Fair Value COMMON STOCKS (continued) MATERIALS 13.1% Bemis Co., Inc. $ Ecolab, Inc. H.B. Fuller Co. Valspar Corp. UTILITIES 0.8% MDU Resources Group, Inc. TOTAL COMMON STOCKS $ (cost $2,122,432,546) SHORT-TERM INVESTMENTS 2.4% First American Prime Obligations Fund, Class Z, 0.02% (c) $ (cost $98,282,556) TOTAL INVESTMENTS 100.0% $ (cost $2,220,715,102) OTHER ASSETS AND LIABILITIES (NET) 0.0% ) TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of March 31, 2014, these securities represented $264,055,800 or 6.4% of total net assets. (b) Non-income producing. (c) The rate quoted is the annualized seven-day effective yield as of March 31, 2014. (d) Affiliated company. (e) Illiquid security. (f) American Depositary Receipt. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Mairs and Power, Inc. See accompanying Notes to Schedules of Investments. Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) March 31, 2014 Par Value Security Description Fair Value FIXED INCOME SECURITIES 35.4% FEDERAL AGENCY OBLIGATIONS 4.3% Federal National Mortgage Association % 03/27/28 $ Federal Farm Credit Bank % 06/05/28 Federal Farm Credit Bank % 06/05/28 Federal Farm Credit Bank % 06/20/28 Federal Farm Credit Bank % 07/17/28 Federal Farm Credit Bank % 08/01/28 Federal Farm Credit Bank % 08/15/28 Federal Farm Credit Bank % 11/20/28 Federal Farm Credit Bank % 04/24/30 Federal Home Loan Banks % 05/07/32 Federal National Mortgage Association % 09/27/32 Federal Home Loan Banks % 12/06/32 Federal Home Loan Banks % 01/18/33 Federal Farm Credit Bank % 02/07/33 Federal Home Loan Banks % 02/07/33 Federal Home Loan Banks % 02/22/33 Federal Farm Credit Bank % 02/28/33 Federal National Mortgage Association % 03/07/33 Federal National Mortgage Association % 03/25/33 Federal National Mortgage Association % 04/29/33 Federal Home Loan Banks % 05/09/33 Federal National Mortgage Association % 05/27/33 Federal Home Loan Banks % 07/01/33 Federal Home Loan Banks % 07/25/33 Federal Farm Credit Bank % 12/05/33 Federal Farm Credit Bank % 02/21/34 Federal Home Loan Banks % 10/09/37 CORPORATE BONDS 28.6% CONSUMER DISCRETIONARY 3.4% Maytag Corp. % 05/15/15 Gannett Co., Inc. % 09/01/15 Johnson Controls, Inc. % 01/15/16 ServiceMaster Co. % 03/01/18 Best Buy Co., Inc. % 08/01/18 Ford Motor Credit Co. % 12/20/18 Ford Motor Credit Co. % 08/20/20 Time Warner Cable, Inc. % 02/15/21 Best Buy Co., Inc. % 03/15/21 Time Warner Cable, Inc. % 09/01/21 Kohl's Corporation % 11/01/21 Whirlpool Corporation % 06/01/22 Newell Rubbermaid, Inc. % 06/15/22 Block Financial LLC % 11/01/22 Darden Restaurants, Inc. % 11/01/22 Staples, Inc. % 01/12/23 Kohl's Corporation % 02/01/23 Wyndam Worldwide % 03/01/23 Hyatt Hotels Corporation % 07/15/23 Metropolitan Opera % 10/01/32 Comcast Corporation % 01/15/33 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2014 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) CONSUMER STAPLES 1.4% SUPERVALU Inc. % 05/01/16 $ Cargill, Inc. (e) % 11/27/17 Avon Products, Inc. % 07/15/18 Safeway, Inc. % 08/15/20 Safeway, Inc. % 12/01/21 Avon Products, Inc. % 03/15/23 Land O'Lakes Capital Trust I (e) % 03/15/28 Altria Group, Inc. % 08/09/42 Cargill, Inc. (e) % 11/01/42 ENERGY 2.0% Anadarko Petroleum Corp. % 09/15/16 ConocoPhillips % 07/15/18 Murphy Oil Corp. % 06/01/22 Transocean Ltd. (a) % 10/15/22 Murphy Oil Corp. % 12/01/22 Sunoco Logistics Partners % 01/15/23 Williams Companies % 01/15/23 Boardwalk Pipelines, LP % 02/01/23 Global Marine % 06/01/28 Murphy Oil Corp. % 12/01/42 Apache Corporation % 01/15/44 FINANCIALS 9.7% Genworth Life Financial Inc. % 06/15/14 Citigroup Inc. % 09/15/14 Regions Financial Corp. % 11/10/14 SLM Corporation % 11/14/14 General Motors Acceptance Corp. % 12/01/14 Principal Life Global (e) % 03/15/15 Marshall & Ilsley Corp. % 06/16/15 TCF National Bank % 02/01/16 Key Bank National Association % 03/03/16 Symetra Financial Corp. (e) % 04/01/16 Security Benefit Life Insurance (e) % 05/15/16 Merrill Lynch & Co., Inc. % 05/16/16 Torchmark Corp. % 06/15/16 National City Bank % 12/15/16 Marshall & Ilsley Corp. % 01/17/17 Citigroup Inc. % 02/15/17 White Mountain Group, Ltd. (a)(e) % 03/20/17 Merrill Lynch & Co., Inc. % 05/02/17 Royal Bank of Scotland Group, PLC (a) % 07/15/17 Comerica Incorporated % 08/22/17 Bank of America Corp. % 09/01/17 American Express Company % 09/13/17 Bear Stearns Co., Inc. % 10/02/17 The Hartford Financial Services Group Inc. % 10/15/17 Prudential Financial Inc. % 12/01/17 Barclays Bank, PLC (a)(e) % 12/04/17 Morgan Stanley % 12/28/17 Goldman Sachs Group, Inc. % 01/18/18 Wachovia Corp. % 02/01/18 Lincoln National Corp. % 03/15/18 SunTrust Banks, Inc. % 03/15/18 Morgan Stanley % 04/01/18 Jefferies Group, Inc. % 04/13/18 Merrill Lynch & Co., Inc. % 04/25/18 Provident Cos. % 07/15/18 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2014 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) FINANCIALS (continued) MetLife Inc. % 08/15/18 $ The Hartford Financial Services Group Inc. % 01/15/19 Royal Bank of Scotland Group, PLC (a) % 02/15/19 BB&T Corp. % 04/30/19 Berkley (WR) Corp. % 08/15/19 Prospect Capital Corp. % 09/15/19 Protective Life Corp. % 10/15/19 Prospect Capital Corp. % 11/15/19 Zions Bancorp % 11/15/19 Credit Suisse (a) % 01/14/20 Prospect Capital Corp. % 01/15/20 Morgan Stanley % 01/26/20 The Hartford Financial Services Group Inc. % 03/30/20 Compass Bancshares, Inc. % 04/01/20 Manufacturers & Traders Trust Co. (d) % 12/28/20 Wells Fargo & Co. (d) % 01/31/21 Nationwide Financial Services (e) % 03/25/21 Markel Corporation % 06/01/21 Goldman Sachs Group, Inc. % 07/27/21 Genworth Life Financial Inc. % 09/24/21 AFLAC, Inc. % 02/15/22 OneBeacon U.S. Holdings, Inc. % 11/09/22 Standard Chartered PLC (a)(e) % 01/11/23 Wells Fargo & Co. % 02/13/23 Assurant, Inc. % 03/15/23 Markel Corporation % 03/30/23 Citigroup Inc. % 05/15/23 Liberty Mutual Group Inc. (e) % 06/15/23 Ameriprise Financial, Inc. % 10/15/23 CNA Financial Corp. % 11/15/23 Pacific Life Insurance Co. (e) % 12/30/23 Moody's Corp. % 02/15/24 Liberty Mutual Insurance Co. (e) % 05/15/25 National Rural Utilites Cooperative Finance Corporation % 11/15/26 Citigroup Inc. % 01/25/27 Provident Cos. % 03/15/28 JPMorgan Chase & Co. (d) % 03/21/28 JPMorgan Chase & Co. (d) % 03/22/28 Royal Bank of Canada (a) % 05/10/28 Farmers Exchange Capital (e) % 07/15/28 Goldman Sachs Group, Inc. (d) % 07/30/28 Goldman Sachs Group, Inc. % 11/15/30 Goldman Sachs Group, Inc. % 02/15/31 Goldman Sachs Group, Inc. % 12/15/32 JPMorgan Chase & Co. (d) % 01/31/33 Lloyds TSB Bank PLC (a)(d) % 01/31/33 Barclays Bank, PLC (a)(d) % 10/09/37 Berkshire Hathaway Finance Corporation % 05/15/42 MetLife Inc. % 08/13/42 Swiss Re Treasury (e) % 12/06/42 Pacific Life Corp. (e) % 01/30/43 Berkshire Hathaway Finance Corporation % 05/15/43 Principal Financial Group % 05/15/43 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2014 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) HEALTH CARE 0.9% United Health Group, Inc. % 02/15/18 $ Quest Diagnostics, Inc. % 04/01/21 Laboratory Corporation of America Holdings % 08/23/22 Laboratory Corporation of America Holdings % 11/01/23 Mylan Inc. % 11/29/23 Wyeth % 02/01/24 INDUSTRIALS 3.2% GATX Corp. % 05/15/14 Deluxe Corp. % 03/15/19 MASCO Corp. % 03/15/20 Pentair Ltd. (a) % 05/15/21 Idex Corporation % 12/15/21 MASCO Corp. % 03/15/22 URS Corp. (d) % 04/01/22 GATX Corp. % 06/15/22 Penske Truck Leasing Co., L.P. / PTL Finance Corp. (e) % 07/11/22 The ADT Corporation % 07/15/22 Pentair Ltd. (a) % 09/15/22 The Dun & Bradstreet Corporation % 12/01/22 GATX Corp. % 03/30/23 Ingersoll-Rand Co., Ltd. (a)(e) % 06/15/23 The ADT Corporation % 06/15/23 Flowserve Corporation % 11/15/23 Air Lease Corporation % 02/01/24 Pitney Bowes % 03/15/24 Toro Co. % 06/15/27 General Electric Cap Corp. % 05/15/32 General Electric Cap Corp. % 09/17/32 Eaton Corporation % 11/02/32 General Electric Cap Corp. % 02/14/33 Pitney Bowes % 01/15/37 Eaton Corporation % 11/02/42 Lockheed Martin Corporation % 12/15/42 INFORMATION TECHNOLOGY 3.4% Western Union Co. % 10/01/16 Broadridge Financial Solutions, Inc. % 06/01/17 Dell Inc. % 06/15/19 Broadridge Financial Solutiions, Inc. % 09/01/20 Hewlett-Packard Company % 12/01/20 Dell Inc. % 04/01/21 Hewlett-Packard Company % 06/01/21 Motorola Solutions, Inc. % 05/15/22 Computer Sciences Corporation % 09/15/22 Hewlett-Packard Company % 09/15/22 Fiserv, Inc. % 10/01/22 Autodesk, Inc. % 12/15/22 Arrow Electronics, Inc. % 03/01/23 Motorola Solutions, Inc. % 03/01/23 Fidelity National Information Services, Inc. % 04/15/23 Altera Corporation % 11/15/23 Intel Corp. % 12/15/32 Western Union Co. % 11/17/36 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2014 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) MATERIALS 3.0% International Paper Co. % 04/01/16 $ Valspar Corp. % 05/01/17 Cliffs Natural Resources, Inc. % 01/15/18 PPG Industries % 08/15/19 Cliffs Natural Resources, Inc. % 10/01/20 Cliffs Natural Resources, Inc. % 04/01/21 Carpenter Technology % 07/15/21 The Mosaic Company % 11/15/21 FREEPORT-McMoRan Copper & Gold Inc. % 03/01/22 Newmont Mining Corp % 03/15/22 Barrick Gold Corporation (a) % 04/01/22 Domtar Corp. % 04/01/22 RPM International, Inc. % 11/15/22 Carpenter Technology % 03/01/23 Reliance Steel & Aluminum Co. % 04/15/23 Barrick Gold Corporation (a) % 05/01/23 NUCOR Corporation % 08/01/23 The Mosaic Company % 11/15/23 Union Carbide Corp. % 06/01/25 Alcoa Inc. % 02/01/37 Newmont Mining Corp. % 03/15/42 TELECOMMUNICATION SERVICES 0.3% Verizon Communications, Inc. % 04/01/19 CenturyLink, Inc. % 09/15/19 U S West Capital Funding Inc. % 07/15/28 U S West Capital Funding Inc. % 09/15/33 UTILITIES 1.3% Commonwealth Edison Co. % 09/15/17 Vectren Utility Holdings, Inc. % 08/01/18 South Jersey Gas Co. % 10/22/18 United Utilities PLC (a) % 02/01/19 PPL Energy Supply, LLC % 12/15/21 ONEOK, Inc. % 02/01/22 SCANA Corporation % 02/01/22 Exelon Generation Company, LLC % 06/15/22 Entergy Gulf States, Inc. % 03/01/35 TOTAL CORPORATE BONDS ASSET BACKED SECURITIES 1.6% GATX Corp. % 02/28/15 American Airlines, Inc. (e) % 03/15/16 Delta Air Lines 2010-2 Class B Pass Thru Trust (e) % 05/23/17 Continental Airlines 2009-1 Class A Pass Through Trust % 01/08/18 American Airlines Pass Through Trust 2011-1 Pass Through Cert (e) % 07/31/19 Continental Airlines 1999-1 Class B Pass Through Trust % 02/02/20 Continental Airlines 2010-1 Class B Pass Through Trust % 07/12/20 Delta Airlines 2011-1 Pass Thru Cert % 10/15/20 America West Airlines, Inc. % 01/02/22 American Airlines 2011-1 Pass Through Trust % 07/31/22 Continental Airlines 2007-1 Class A Pass Through Trust % 10/19/23 Southwest Airlines Co. % 02/01/24 US Airways 2010-1 Class A Pass Through Cert % 10/22/24 US Airways 2011-1A PTT Equipment Trust Certificate % 04/22/25 Continental Airlines 2012-2 Class A Pass Through Trust % 04/29/26 United Airlines Pass Through Cert 2013-1A % 02/15/27 US Airways 2013 - 1A % 05/15/27 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2014 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) PREFERRED SECURITIES 0.9% AffiliatedManagersGroup,Inc. % 10/15/22 $ PitneyBowes % 11/27/22 StifelFinancial % 12/31/22 RaymondJamesFinancialInc. % 03/15/42 ProtectiveLifeCorp. % 09/01/42 SelectiveInsuranceGroup % 02/09/43 Berkley(WR)Corp. % 04/30/53 NexteraEnergyCapital % 03/01/72 TOTAL FIXED INCOME SECURITIES $ (cost $208,095,370) Shares COMMON STOCKS 60.4% CONSUMER DISCRETIONARY 3.4% Genuine Parts Co. $ Home Depot, Inc. Murphy USA Inc. (b) Sturm, Ruger & Co., Inc. Target Corp. CONSUMER STAPLES 2.5% General Mills, Inc. The Hershey Co. Hormel Foods Corp. Kimberly-Clark Corp. ENERGY 7.8% BP p.l.c. ADR (f) ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Schlumberger, Ltd. (a) FINANCIALS 9.2% American Express Co. Associated Banc-Corp. Bank of America Corp. JPMorgan Chase & Co. Lincoln National Corp. Principal Financial Group TCF Financial Corp. The Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. HEALTH CARE 9.5% Abbott Laboratories Abbvie, Inc. Baxter International Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Medtronic, Inc. Pfizer Inc. Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2014 Shares Security Description Fair Value COMMON STOCKS (continued) INDUSTRIALS 16.4% 3M Co. $ Allegion Public Limited Company (a) C.H. Robinson Worldwide, Inc. Deluxe Corp. Emerson Electric Co. General Electric Co. Graco, Inc. Honeywell International Inc. Ingersoll-Rand Co., Ltd. (a) Pentair Ltd. ADR (a) Toro Co. United Parcel Service, Inc., Class B INFORMATION TECHNOLOGY 5.7% Corning Inc. International Business Machines Corp. MTS Systems Corp. Western Union Co. MATERIALS 3.6% Bemis Co., Inc. Ecolab, Inc. H.B. Fuller Co. Valspar Corp. UTILITIES 2.3% ALLETE, Inc. MDU Resources Group, Inc. Xcel Energy Inc. TOTAL COMMON STOCKS $ (cost $220,174,534) PREFERRED STOCKS 0.1% TELECOMMUNICATION SERVICES 0.1% Verizon Communications, Inc. (b) $ UTILITIES 0.0% SCE Trust I TOTAL PREFERRED STOCKS $ (cost $753,000) SHORT-TERM INVESTMENTS 3.5% First American Prime Obligations Fund, Class Z, 0.02% (c) $ (cost $20,879,802) TOTAL INVESTMENTS 99.4% $ (cost $449,902,706) OTHER ASSETS AND LIABILITIES (NET) 0.6% TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of March 31, 2014, these securities represented $36,417,901 or 6.2% of total net assets. (b) Non-income producing. (c) The rate quoted is the annualized seven-day effective yield as of March 31, 2014. (d) Step Bonds - Securities for which the coupon rate of interest will adjust on specified future date(s).The rate disclosed represents the coupon rate in effect as of March 31, 2014. (e) Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Fund's Board of Trustees.As of March 31, 2014, these securities represented $15,931,732 or 2.7% of total net assets. (f) American Depositary Receipt. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Mairs and Power, Inc. See accompanying Notes to Schedules of Investments. Mairs & Power Small Cap Fund SCHEDULE OF INVESTMENTS (unaudited) March 31, 2014 Shares Security Description Fair Value COMMON STOCKS 98.0% CONSUMER DISCRETIONARY 7.6% Buffalo Wild Wings, Inc. (b) $ Cabela's Inc. (b) Gentherm, Inc. (b) CONSUMER STAPLES 2.0% Casey's General Stores, Inc. ENERGY 5.3% Kodiak Oil & Gas Corp. (a)(b) Northern Oil and Gas, Inc. (b) Oasis Petroleum Inc. (b) FINANCIALS 15.9% Agree Realty Corporation Associated Banc-Corp. Bank Mutual Corporation PrivateBancorp, Inc. TCF Financial Corp. Waddell & Reed Financial, Inc. Wintrust Financial Corporation HEALTH CARE 8.8% Landauer, Inc. Patterson Cos., Inc. Techne Corp. Vascular Solutions, Inc. (b) INDUSTRIALS 30.7% Apogee Enterprises, Inc. Badger Meter, Inc. Chart Industries, Inc. (b) Deluxe Corp. G&K Services, Inc., Class A Generac Holdings, Inc. Graco, Inc. Hub Group, Inc. (b) The Manitowoc Company, Inc. Oshkosh Corporation Proto Labs, Inc. (b) Snap-on Incorporated Toro Co. INFORMATION TECHNOLOGY 13.7% Advent Software, Inc. Cray Inc. (b) Echo Global Logistics, Inc. (b) MOCON, Inc. (d) MTS Systems Corp. NVE Corporation (b) SPS Commerce, Inc. (b) VASCO Data Security International, Inc. (b) MATERIALS 7.8% Bemis Co., Inc. Hawkins, Inc. Valspar Corp. Mairs & Power Small Cap Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) March 31, 2014 Shares Security Description Fair Value COMMON STOCKS (continued) UTILITIES 6.2% ALLETE, Inc. $ MDU Resources Group, Inc. TOTAL COMMON STOCKS $ (cost $99,175,744) SHORT-TERM INVESTMENTS 2.1% First American Prime Obligations Fund, Class Z, 0.02% (c) $ (cost $2,739,010) TOTAL INVESTMENTS 100.1% $ (cost $101,914,754) OTHER ASSETS AND LIABILITIES (NET) (0.1)% ) TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of March 31, 2014, these securities represented $2,109,932 or 1.6% of total net assets. (b) Non-income producing. (c) The rate quoted is the annualized seven-day effective yield as of March 31, 2014. (d) Illiquid security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Mairs and Power, Inc. See accompanying Notes to Schedules of Investments. Mairs & Power Funds Trust NOTES TO SCHEDULES OF INVESTMENTS (unaudited) March 31, 2014 Security Valuations The Mairs & Power Funds Trust (the Trust) is a no-load, diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act).Mairs & Power Growth Fund (the Growth Fund), Mairs & Power Balanced Fund (the Balanced Fund), and Mairs & Power Small Cap Fund (the Small Cap Fund) (individually a Fund and collectively the Funds) are series within the Trust.Security valuations for the Funds’ investments are furnished by independent pricing services that have been approved by the Trust’s Board of Trustees (the Board). Investments in listed equity securities are valued at the last quoted sale price on the securities exchange on which such securities are principally traded or at the NASDAQ Official Closing Price if readily available for such securities on each business day.Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are valued at the last quoted bid price. Debt obligations exceeding 60 days to maturity are valued by an independent pricing service. The pricing services may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider overall market conditions and such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity and ratings.Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates market. Securities for which prices are not available from an independent pricing service, but where an active market exists, are valued using market quotations obtained from one or more dealers that make markets in the securities. When market quotations are not readily available, or when the last quoted sale price is not considered representative of the value of the security if it were to be sold on that day, the security will be valued at fair value as determined in good faith by the Fair Value Committee appointed by the Board, pursuant to procedures approved by the Board. Factors that may be considered in determining the fair value of a security are fundamental analytical data relating to the security, the nature and duration of any restrictions on the disposition of the security, and the forces influencing the market in which the security is purchased or sold. As of March 31, 2014, no securities in the Funds were valued using this method. In preparing these financial statements, the Funds have evaluated events and transactions for potential recognition or disclosure through the date the financial statements were available to be issued.This evaluation did not result in any subsequent events that necessitated recognition or disclosures. Fair Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards, which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Quoted prices in active markets for identical securities. · Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). · Level 3 – Significant unobservable inputs (including the Funds’ own assumptions in determiningthe fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the net assets of each Fund as of March 31, 2014: NOTES TO SCHEDULES OF INVESTMENTS (unaudited) (continued) March 31, 2014 Growth Fund Balanced Fund Small Cap Fund Level 1* $ $ $ Level 2** - - Level 3 - - - Total $ $ $ *All Level 1 investments are equity securities (common stocks and preferred stocks and securities) and short-term investments. ** All Level 2 investments are fixed income securities, excluding preferred securities. For detail of securities by major sector classification for the Funds, please refer to the Schedules of Investments. The Funds had no transfers amongst levels during the period and did not hold any Level 3 investments at either March 31, 2014 or December 31, 2013. Security Transactions Security transactions are recorded on the date on which securities are purchased or sold. Income Taxes At December 31, 2013, the components of accumulated earnings (losses) on a tax basis were as follows: Growth Fund Balanced Fund Small Cap Fund Cost of investments $ $ $ Gross unrealized appreciation $ $ $ Gross unrealized depreciation ) ) ) Net unrealized appreciation $ $ $ Undistributed ordinary income $
